DETAILED ACTION
Notice of AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
The amendments filed 4/21/2022 have been entered.
Response to Arguments
Applicant’s arguments, filed 4/21/2022, have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  
In particular, the rejection of claims under 35 U.S.C. 102(a)(1) has been WITHDRAWN in view of Applicant’s amendments to the claims, limiting the method to the control of mosquitos, which is not taught or suggested by the prior art.  
Regarding the rejection of claims under 35 U.S.C. 112(a), Applicant argues that “the claims now comply with the enablement requirement” (Applicant Arguments, Page 4).
The argument is not found persuasive.  Although it is noted with appreciation that the claims have been limited to the control of mosquitos specifically, the claims continue to embrace a virtually unlimited genus of potential compositions to be employed in the control of mosquitos, with little expectation of success.  It is MAINTAINED that it would require undue experimentation to carry out said method.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 11, 13, 15, 17 and 19-20 are MAINTAINED rejected under 35 U.S.C. 112(a) because the specification, while being enabling for a method of controlling mosquitos comprising administering 3-fluoropropane-1,2-diol in combination with citrate-phosphate-dextrose plus adenine (CDPDA) to a population of mosquitos, is not considered enabled for controlling pests as claimed.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
The standard for determining whether the Specification meets the enablement requirement was cast in the Supreme Court decision of Mineral Separation v. Hyde, 242 U.S. 261 (1916) which postured the question: is the experimentation needed to practice the invention undue or unreasonable?  As recognized by the court in In re Wands, 858 F.2d 731 (Fed. Cir. 1988), that is still the standard to be applied, determined by consideration of the Wands factors (MPEP 2164.01(A)); namely, nature of the invention, breadth of the claims, guidance of the specification, the existence of working examples, state of the art, predictability of the art and the amount of experimentation necessary.  All of the Wands factors have been considered, with the most relevant factors discussed below
Nature of the Invention and Scope/Breadth of the Claims:  The instant claims are directed to methods of mosquito control comprising feeding a population of insects or treating bacteria with a composition comprising one or more active agents, and one or more attractants or nutrients, wherein numerous active agents, attractants and nutrients are further recited by the claims.  
As disclosed by Applicant, “[a]lthough pesticides have many uses and substantial benefits, pesticides are potentially toxic to humans, animals and other species.  Some pesticides have been reported to cause cancer, endocrine disorders, obesity and diabetes, disorders in the nervous system, infertility and sterility, brain damages, birth defects, organ failure, allergies…” and so on, and “extended or repeated use of pesticides may result in resistance to the pesticides” (Specification, Paragraph 0003).   As such, any method of insect control comprising exposing a population of insects to one or more active agent(s) and one or more attractants/nutrients would be considered to be highly complex.  In the instant case, that complexity is exacerbated by the broadness of the claims.  Specifically, although the claims have been limited to the control of mosquites, the active agent(s) to be administered embrace dozens of generic and specific agents that can be administered alone or in countless combinations, in combination with a largely undefined class of attractant(s) and/or nutrient(s) – resulting in a virtually limitless genus of potential compositions for the control of mosquitos. 
The State of the Prior Art and Level of Predictability in the Art: Developing new pesticides is an extremely complex process associated with little likelihood of success.  As discussed by Guenther (“What’s it take to produce new pesticides” January 5, 2016 (available online at https://www.grainews.ca/news/whats-it-take-to-produce-new-pesticides/); of record), “it typically takes at least 10 years from idea generation to market launch… thousands of compounds [are screened] each year” and “[o]nly about 10 to 20 per cent of these compounds make it past the growth chambers” (Page 1).  As further taught by Guenther “[i]f you start with several thousand potential new actives, only a few might make it to market” (Page 2).  Indeed, in a study by Butt et al evaluating “about 4,500 materials… for potential insecticidal and acaricidal activity” (Page 1), including the instantly claimed active 2-butyl-2-ethyl-1,3-propanediol (Page 59, Item No. 2515), “[o]f the 3,148 materials reported here, 13 were in class 4A [i.e., provided 50% or more mortality at 0.1% concentration], 86 in class 4 [i.e., provided 50% or more mortality at 0.5% concentration], and 109 in class 3 [i.e., provided 90% or more mortality at 1% concentration, but less than 50% mortality at 0.5%]” (Page 2).  Significantly, the instantly claimed active 2-butyl-2-ethyl-1,3-propanediol provided less than 50% mortality at 1% concentration (Page 59, Item No. 2515). 
Not surprisingly, the instant Specification demonstrates the unpredictability of the claimed pesticides in the treatment of mosquitos (compare efficacy of ingested 1% FOH with sucrose in CDPA (93% killing) (Page 16, Table 1) or 0.1% FOH with sucrose in CDPA (44% killing) (Page 15, Paragraph 0046, Example 2) with 0.5% 2,2-dimethyl-1,3-propanediol (10% killing) (Page 19, Table 5) in mosquitos).  Additionally, each of the instantly claimed 1,2-cyclehexandiol, 2-chloropropionic acid, 4-deoxy-4-fluoro-D-glucapyranose, 2’-Deoxy-5-fluorouridine, 2-methyl-1,3-propanediol and 2,2-dimethyl-1,3-propanediol actives showed little activity against mosquitos: 22%, 10%, 2-17% , 24%, 12% and 10%, respectively (Pages 18-20, Table 5).
Furthermore, the choice of attractant/nutrient influenced the efficacy of FOH (compare efficacy of ingested 0.1% FOH with sucrose in CDPA (46-64% killing) (Page 17, Table 2) with 0.1% FOH with sucrose and corn syrup in CDPA (22-30% killing (Page 18, Table 2)).
The Amount of Direction Provided by the Inventor / Existence of Working Examples:  The instant disclosure is limited.  While approximately 20 of the dozens of different actives were evaluated, all were combined with 10% sugar in CPDA.  Nevertheless, may provided little killing.  
Amount of Experimentation Necessary: In view of all of the foregoing, at the time the invention was made, it would have required undue experimentation to practice the entire scope of the invention as claimed.  As discussed above, any method of pest control comprising exposing a population of pests to one or more active agent(s) and one or more attractants/nutrients would be considered to be highly complex and unpredictable.  Indeed, as discussed by Guenther, in determining whether an herbicide might work, one must undertake “field-scale trials with farmers… [t]he trials range from 40 to 160 acres” (Page 5) with little expectation of success.  In the instant case, this complexity is exacerbated by the broadness of the claims which embrace exposing countless compounds (and combinations thereof) to control mosquitos.  
Based on all of the foregoing, it would require undue experimentation to determine which actives (alone or in combination) could be utilized to control insects and bacteria as embraced by the claims.  One would have to carry out countless trials, exposing each of the numerous agents (and the infinite combinations thereof) with little expectation of success.
To overcome this rejection, Applicant should narrow the scope of the claims such that they bear a reasonable correlation with the disclosure.
In particular, Applicant should limit the actives in claim 11 to fluoropropanediols, bromopropanediols, chloropropanediols, iodopropanediols, gemcitabine and 2-fluoroadenine, as well as limit the attractant to a food attractant selected from the group consisting of sucrose, dextrose, sodium citrate, citric acid, sodium monobasic phosphate, or adenine, and combinations thereof.
Conclusion
No new ground(s) of rejection are presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).   
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG D RICCI whose telephone number is (571) 270-5864.  The examiner can normally be reached on Monday through Thursday, and every other Friday, 7:30 am - 5:00 pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on (571) 272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRAIG D RICCI/Primary Examiner, Art Unit 1611